DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 4/14/2021 has been entered. Claims 1-15 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer (U.S. Pg publication 20160030678).
In regard to claim 1,
Bayer discloses a delivery device (figure 1, item 10) for delivering a medicament to a patient (paragraph [0166]), comprising: 
[AltContent: textbox (Cartridge volume)][AltContent: arrow][AltContent: textbox (Second open end)][AltContent: ][AltContent: textbox (First end)][AltContent: ]
    PNG
    media_image1.png
    481
    398
    media_image1.png
    Greyscale

a cartridge (figure 1, item 14) disposable within a housing (figure 1, item 12 and 30), the cartridge having a first end (see figure 1 above) sealed by a septum (paragraph [0166]: wherein the cartridge is sealed by a septum in the distal direction 1) and a second open end (see figure 1 above: wherein the opposite end of the cartridge is open and receives piston 16 and rod 90; paragraph [0167]) longitudinally opposed to the first end (see figure 1) and defining a cartridge volume (see figure 1 above) for holding the medicament (paragraph [0166]); 
a stopper (figure 1, item 16) at least partially disposed within the cartridge volume (see figure 1) and displaceable within the cartridge volume to eject the medicament from the cartridge through the septum (paragraph [0167]); 

a connector assembly (figure 1, item 70 and 80) having a first connector portion (figure 1, item 70) connected to the extendable portion (paragraph [0215]: wherein clutch 70 is connected to the piston rod 90) and a second connector portion (figure 1, item 80) connected to the stopper (see figure 2 wherein the drive wheel 80 is connected to the stopper via the piston rod 90), the first connector portion (figure 1, item 70) and the second connector portion (figure 1, item 80) being continuously engaged to each other (paragraph [0215]: the mutually corresponding crown wheel portions 71 and 81 of member 70 and 80 mutually engage after member 70 is displaced in the distal direction 1) in a manner that allows the first connector portion and the second connector portion to move in an axial direction relative to each other (paragraph [0225]: The mutual engagement of the two crown wheel portions 71, 81 is designed such, that at least a further distally directed displacement of the member 70 towards the drive wheel 80 is still possible when the member 70 and the drive wheel 80 are already rotatably coupled; Examiner notes the second connector portion moves axially closer relative to the first connector portion as a result of the first connector portion being displaced and the first connector portion moves axially closer to the second connector portion as a result of the first connector portion being displaced) and rotate in unison within the housing while remaining continuously engaged (Examiner notes this is an intended use limitation and as supported by paragraph [0215]: “By displacing the distal clutch member 70 in distal direction 1 the mutually corresponding crown wheel portions 71, 
In regard to claim 2,
Bayer discloses the delivery device of claim 1, wherein the first connector portion and second connector portion are axially slideable relative to one another (paragraph [0215]: wherein clutch member 70 is displaceable in the distal direction relative to the wheel 80).
In regard to claim 3,
[AltContent: textbox (At least one locking groove)][AltContent: arrow]
    PNG
    media_image2.png
    354
    502
    media_image2.png
    Greyscale

Bayer discloses the delivery device of claim 2, wherein one of the first connector portion and second connector portion has at least one locking groove (see figure 22 above) formed therein (see figure 22 above: wherein first connector portion 70 has at least one locking groove) and the other one of the first connector portion and second connector portion has at least one locking protrusion (figure 22 and 23, item 81) disposed in the at least one locking groove (see position shown in figure 23) to 
In regard to claim 4,
[AltContent: textbox (At least one sliding slot)][AltContent: arrow]
    PNG
    media_image3.png
    359
    470
    media_image3.png
    Greyscale

Bayer discloses the delivery device of claim 2, wherein one of the first connector portion and second connector portion has at least one sliding slot (see figure 22 above) formed therein (see figure 22 above: wherein at least one sliding slot is formed in wheel 80) and the other one of the first connector portion and second connector portion has at least one sliding protrusion (figure 22 and 23, item 72) slideably held within the at least one sliding slot (see position of protrusion 72 in figure 23: wherein protrusion 72 is held within the slot of wheel 80 as shown in figure 23 and can slide from/to the position shown in figure 22).
In regard to claim 5,
Bayer discloses the delivery device of claim 4, wherein the at least one sliding protrusion includes a chamfer (see figure 23, item 74).
In regard to claim 6,

In regard to claim 7,
Bayer discloses the delivery device of claim 1, wherein the first connector portion and second connector portion are configured to axially displace relative to one another when an axial load is applied to at least one of the driving assembly and the cartridge (paragraph [0217] and [0225]; Examiner notes an axial load is applied to the at least one driving assembly to displace the first connector portion relative to the second connector portion).
In regard to claim 8,
Bayer discloses the delivery device of claim 1, wherein the connector assembly is configured to prevent pressurization of the medicament when a gap between the driving assembly and the cartridge closes (paragraph [0225]-[0226]: wherein before the further distally directed displacement the connector assembly prevents pressurization of the medicament due to its arrangement with the clutch member and the clutch member not being able to rotate, therefore the connector assembly cannot rotate which prevents pressurization of the medicament; Examiner notes in the initial distally directed displacement a gap between the driving assembly (clutch 60) and the cartridge closes via clutch member 70 engaging wheel 80).

Bayer discloses the delivery device of claim 1, wherein the housing (figure 1, item 12 and 30) houses the cartridge and driving assembly (see figure 1).
	In regard to claim 10,
Bayer discloses a connector assembly (figure 1, item 70 and 80) for connecting a stopper (figure 1, item 16) to a driving assembly (figure 1, item 60 and 90) in a delivery device (figure 1, item 10), comprising: 
a first connector portion (figure 1, item 70) for connecting to the driving assembly (paragraph [0225] and [0206]); and 
a second connector portion (figure 1, item 80) for connecting to the stopper (see figure 2 wherein the drive wheel 80 is connected to the stopper via the piston rod 90), the second connector portion (figure 1, item 80) continuously engaged to the first connector portion (figure 1, item 70; (paragraph [0215]: the mutually corresponding crown wheel portions 71 and 81 of member 70 and 80 mutually engage after member 70 is displaced in the distal direction 1) in a manner that allows the first connector portion and the second connector portion to move in an axial direction relative to each other (paragraph [0225]: The mutual engagement of the two crown wheel portions 71, 81 is designed such, that at least a further distally directed displacement of the member 70 towards the drive wheel 80 is still possible when the member 70 and the drive wheel 80 are already rotatably coupled; Examiner notes the second connector portion moves axially closer relative to the first connector portion as a result of the first connector portion being displaced and the first connector portion moves axially closer to the second connector portion as a result of the first connector portion being displaced) and rotate in unison in the delivery device while remaining continuously engaged (Examiner notes this is an intended use limitation and as supported by paragraph [0215]: “By displacing the distal clutch member 70 in distal direction 1 the mutually corresponding crown wheel portions 71, 81 of distal clutch member 70 and 
	In regard to claim 11,
Bayer discloses the connector assembly of claim 10, wherein the first connector portion and second connector portion are axially slideable relative to one another (paragraph [0215]: wherein clutch member 70 is displaceable in the distal direction relative to the wheel 80).
	In regard to claim 12,
[AltContent: textbox (At least one locking groove)][AltContent: arrow]
    PNG
    media_image2.png
    354
    502
    media_image2.png
    Greyscale

Bayer discloses the connector assembly of claim 11, wherein one of the first connector portion and second connector portion has at least one locking groove (see figure 22 above) formed therein  (see figure 22 above: wherein first connector portion 70 has at least one locking groove) and the other one of the first connector portion and second connector portion has at least one locking protrusion (figure 22 and 23, item 81) disposed in the at least one locking groove (see position in figure 23) to rotationally lock the first connector portion and second connector (paragraph [0215]; see figure 23).

[AltContent: textbox (At least one sliding slot)][AltContent: arrow]
    PNG
    media_image3.png
    359
    470
    media_image3.png
    Greyscale

Bayer discloses the connector assembly of claim 11, wherein one of the first connector portion and second connector portion has at least one sliding slot (see figure 22 above) formed therein (see figure 22 above: wherein at least one sliding slot is formed in wheel 80) and the other one of the first connector portion and second connector portion has at least one sliding protrusion (figure 22 and 23, item 72) slideably held within the at least one sliding slot (see position of protrusion 72 in figure 23: wherein protrusion 72 is held within the slot of wheel 80 as shown in figure 23 and can slide from/to the position shown in figure 22).
	In regard to claim 14,
Bayer discloses the connector assembly of claim 13, wherein the at least one sliding protrusion includes a chamfer (see figure 23, item 74).
	In regard to claim 15,
Bayer discloses the connector assembly of claim 10, wherein the first connector portion and second connector portion are telescopically connected to one another (see positions in figure 22 to .
Claims 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teucher (U.S. Pg publication 20130006192).
	In regard to claim 10,
Teucher discloses a connector assembly (figure 1, item 50) for connecting a stopper (figure 14, item 20) to a driving assembly (figure 14, item 88) in a delivery device (see figure 14: wherein a delivery device is shown), comprising: a first connector portion (figure 15, item 52) for connecting to the driving assembly (see figure 15 and paragraph [0137]: wherein first clutch 52 is connected to rod 88); and a second connector portion (figure 15, item 54) for connecting to the stopper (see figure 15 and paragraph [0137]: wherein the second clutch element is connected to the stopper via rod 88), the second connector portion continuously engaged to the first connector portion (see figure 15 and paragraph [0137]: wherein the second connector portion is indirectly continuously engaged to the first connector portion via the piston rod) in a manner that allows the first connector portion and the second connector portion to move in an axial direction relative to each other (see position from figure 15 to 18 and paragraph [0152]-[0153]) and rotate in unison in the delivery device while remaining continuously engaged (paragraph [0143]; since item 52 and 54 are rotatably secured with respect to each other and positioned within the delivery device, item 52 and 54 would rotate in unison in the delivery device while remaining continuously engaged via the piston rod when the entire delivery device is rotated).

Teucher discloses the connector assembly of claim 10, wherein the first connector portion and second connector portion are axially slideable relative to one another (see position from figure 15 to 18; paragraph [0152]-[0153] and [0143]). 
	In regard to claim 12,
Teucher discloses the connector assembly of claim 11, wherein one of the first connector portion and second connector portion has at least one locking groove (figure 8, item 65) formed therein (see figure 8 wherein first connector portion has at least one locking groove) and the other one of the first connector portion and second connector portion has at least one locking protrusion (figure 10, item 62) disposed in the at least one locking groove to rotationally lock the first connector portion and second connector (paragraph [0143]).
	In regard to claim 13,
Teucher discloses the connector assembly of claim 11, wherein one of the first connector portion and second connector portion has at least one sliding slot (figure 8, item 65) formed therein (see figure 8 wherein first connector portion has at least one sliding slot) and the other one of the first connector portion and second connector portion has at least one sliding protrusion (figure 10, item 62) slideably held within the at least one sliding slot (paragraph [0143]).
	In regard to claim 15,
Teucher discloses the connector assembly of claim 10, wherein the first connector portion and second connector portion are telescopically connected to one another (paragraph [0143]: wherein the second connector portion is received within the first connector portion; Examiner notes page 7 of Applicant’s specification states that “an assembled state with the first connector portion 700 and the second connector portion 800 telescopically connected to one another, i.e., the first connector portion 700 and the second connector portion 800 are both rotationally locked and axially slideable relative to .
Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. Applicant argues on page 5 that Bayer (U.S. Pg publication 20160030678) fails to disclose that “the first connector portion and the second connector portion being continuously engaged to each other in a manner that allows the first connector portion and the second connector portion to move in an axial direction relative to each other and rotate in unison within the housing while remaining continuously engaged”. Applicant argues on page 6 that Bayer requires a distal direction displacement of the distal clutch member 70 in order to engage with the drive wheel 80. Examiner acknowledges this. However the claims do not require the first connector portion and the second connector portion to only have a configuration in which they are engaged with one another. Rather the claims require that the first connector portion and the second connector portion being continuously engaged to each other in a manner that allows the first connector portion and the second connector portion to move in an axial direction relative to each other and rotate in unison within the housing while remaining continuously engaged. Since Bayer teaches that while member 70 and 80 are continuously engaged the first connector portion and the second connector portion to move in an axial direction relative to each other and rotate in unison within the housing while remaining continuously engaged, Bayer discloses the limitation in question. 
Applicant argues on page 6 that claims 2-9 depend from claim 1 and are patentable in view of their dependence on amended independent claim 1. This argument is not persuasive as claim 1 is not allowable, see response to arguments pertaining to claim 1 above.

Applicant argues on page 7 that claims 11-15 depend from claim 10 and are patentable in view of their dependence on amended independent claim 10. This argument is not persuasive as claim 10 is not allowable, see response to arguments pertaining to claim 10 above.
Applicant argues on page 8 that Teucher fails to disclose "a second connector portion for connecting to the stopper, the second connector portion continuously engaged to the first connector portion in a manner that allows the first connector portion and the second connector portion to move in an axial direction relative to each other and rotate in unison in the delivery device while remaining continuously engaged." Applicant argues that rotating the entire delivery device does not disclose that the first connector portion and the second connector portion rotate in unison in the delivery device. Examiner notes claim 15 does not require the first connector portion and the second connector portion to rotate in unison relative to the housing. Rather the first and second connector portions are required to rotate in unison within the housing. As indicated in the detailed rejection above since the first and second connector portions can be rotated in unison while within the housing, Teucher meets the limitation in question. 
Applicant argues on page 9 that claims 11-15 depend from claim 10 and are patentable in view of their dependence on amended independent claim 10. This argument is not persuasive as claim 10 is not allowable, see response to arguments pertaining to claim 10 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783